Citation Nr: 1604678	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to postoperative varicose veins, with thrombophlebitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2014, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.  

In September 2013 and August 2014, the Board remanded the claim for further development to include a VA examination.  In August 2015, the Board denied the claim for service connection for erectile dysfunction, to include as secondary to postoperative varicose veins, with thrombophlebitis of the right lower extremity.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in December 2015, the Court granted a Joint Motion for Remand (Joint Motion), filed by the representative for the appellant and the VA Secretary, vacating the Board's August 2015 decision and remanding this matter to the Board for further proceedings consistent with the instructions in the Joint Motion.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

With regard to the claim for service connection for erectile dysfunction, to include as secondary to postoperative varicose veins, with thrombophlebitis of the right lower extremity, the Board notes that according to an October 2014, Joint Motion for Partial Remand, the September 2014 VA examination was found to be inadequate.  More specifically, the Joint Motion for Partial Remand asserts that the examiner's opinion did not address whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected varicose veins.  Moreover, at the September 2014 VA examination, while the examiner opined as to whether the Veteran's erectile dysfunction was caused by the varicose vein surgery, the opinion did not address whether the varicose veins themselves caused or aggravated the Veteran's erectile dysfunction.  

Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that remand is necessary to obtain a medical opinion that discusses whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected varicose veins, and not just by his in-service varicose vein surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the September 2015 VA examination, to determine the etiology of his erectile dysfunction disability.  All necessary tests should be conducted.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should be requested to render an opinion regarding the following:  

(a) Whether it is at least as likely as not (probability 50 percent or more) that any erectile dysfunction was caused by his service-connected varicose veins.  

(b) Whether it is at least as likely as not (probability 50 percent or more) that any erectile dysfunction was aggravated by his service-connected varicose veins.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(c) Whether it is at least as likely as not (probability 50 percent or more) that any erectile dysfunction was caused by his service-connected varicose vein surgeries.  

(d) Whether it is at least as likely as not (probability 50 percent or more) that any erectile dysfunction was aggravated by his service-connected varicose vein surgeries.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(e) Whether it is at least as likely as not (probability 50 percent or more) that poor vascular status prevents full erection.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


